DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response
The ‘Amendment and Response’, filed on 25 January 2021, has been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-24, 29, 30, 32, 33, 36, and 38-47 are canceled.
	Claims 25-28, 31, 34, 35, and 37 are amended.
	Accordingly, claims herein under examination are claims 25-28, 31, 34, 35, and 37 along with Clostridium difficile for ‘Specie Election I – Cell Type’ and the Type I CRISPR system for ‘Species Election II – Corresponding Type of CRISPR/Cas System’.



Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed on 15 March 2021 and on 15 January 2021, have been fully considered.

Objection to Claim
Typographical Error
	Amended claim 25 is objected to because of the recitation “the Type I crRNA, the Type I crRNA” (claim 25, line 12) which appears to be simply a typographical error wherein the second recitation should be replaced with “the Type II crRNA”.  Accordingly, appropriate correction is required.

Response to Allegations/Arguments directed to ‘Objection to Claims, Period in Claim’
The ‘Amendment and Response’ (page 4), filed on 25 January 2021, alleges/argues claim 25 is amended to remove the periods within the body of the claim and, therefore, requests withdrawal of this objection.  In view of the amendments to the claim, the allegation/argument is found persuasive and, thus, this objection is hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(a), Lack of Written Description, Pharmaceutical Composition Resulting in the Killing of a Target Cell’
The ‘Amendment and Response’ (pages 5-6), filed on 25 January 2021, alleges/argues: 1) claim 25 is amended to specifically recite the spacer sequence of the Type I crRNA, the Type II crRNA, and the Type III crRNA is complementary to a target sequence in the target bacterial cell 

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections – 35 U.S.C. 112(b), Omits Essential Elements’
The ‘Amendment and Response’, filed on 25 January 2021, amends the claims and alleges/argues on page 7: 1) a processed crRNA is a crRNA comprising a spacer sequence linked at its 5’ end to the end 3’ end of a repeat sequence; and 2) “claim 25 now recites that the spacer sequenced of the Type I crRNA, the Type I [sic] crRNA, and the Type III crRNA is complementary to a target sequence in the target cell.  In view of the amendments to the claims and upon further consideration, the allegations/arguments presented are found persuasive and, thus, these rejections are hereby withdrawn.

Claim Rejections - 35 U.S.C. § 103
U.S. Patent Application Publication No. 2016/0345578 further in view of WO 2013/176772
Claims 25-28, 31, 34, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0345578 (see attached ‘Information Disclosure Statement’, filed on 14 February 2020; herein “USPGPUB ‘578”) further in view of WO Information Disclosure Statement’, filed on 23 March 2018; herein “WO ‘772”).
The amended claims are directed to a method of killing a target bacterial cell comprising contacting a target bacterial (C. difficile, as elected) with a pharmaceutical composition comprising a cell penetrating peptide complexed with a CRISPR RNA (crRNA) (Type I, as elected) and a pharmaceutically acceptable excipient.
USPGPUB ‘578 provides for methods of targeting/killing bacteria utilizing CRISPR nucleic acids (Abstract; and Paragraph [0003])
Regarding claim 25, USPGPUB ‘578 provides for methods to selectively target bacteria (e.g., kill bacterial subset in a bacterial population) utilizing CRISPR nucleic acids (Abstract; Paragraphs [0004], [0007], [0009], [0013], [0061]-[0066], [0085]-[0086], [0088]-[0089], [0091], [0093], and [0134]-[0138]).  Further, USPGPUB ‘578 provides for various repeat-spacer spacers directed to each of the CRISPR-Cas system types (Type I, Type II, and Type III) having varying lengths for the spacer and repeat (e.g., about 8 consecutive nucleotides, about 20 consecutive nucleotides,  about 20 nucleotides, about 32 nucleotides) (Id.).
Regarding claims 26-28, USPGPUB ‘578 provides for the utilization of various types of Cas systems to the disclosed methods, such as Cas9, Type I, Type II, and Type III, for utilization with the crRNA (Paragraphs [0007], [0009], [0013], [0061]-[0066], and [0085]-[0086]).
Regarding claim 31, USPGPUB ‘578 provides for the alternative application of Cas3 in the disclosed CRISPR-Cas system (Type I) (Paragraphs [0006], [0063]-[0064], [0070], [0093], and [0162]).  Additionally, it should be recognized that Cas3 is naturally found in/endogenous in E. coli (see page 6618, paragraph bridging left and right columns of Hochstrasser et al. CasA Information Disclosure Statement’, filed on 25 January 2021; see paragraph bridging pages 7385 and 7386 of Luo et al. The CRISPR RNA-guided surveillance complex in Escherichia coli accommodates extended RNA spacers. Published online 12 May 2016. Nucleic Acids Research. Vol. 44, No. 15, pages 7385-7394; see ‘Information Disclosure Statement’, filed on 25 January 2021).  Further, the originally filed disclosure provides for a strain of E. coli that has been modified to have Cas3 deleted (i.e., BW25113 Δcas3) which implies that Cas3 is naturally found in/endogenous in E. coli.
Regarding claims 34 and 35, USPGPUB ‘578 provides for the targeting of various bacterial species/bacterial pathogens, such as C. difficile, E. coli, C. jejuni, etc. (Paragraphs [0136]-[0137], [0162], and [0205]).  
While USPGPUB ‘578 does teach methods for the selective reduction/killing of bacteria (e.g., in a mixed bacterial population) by targeting DNA in the bacteria utilizing a CRISPR/Cas system, USPGPUB ‘578 fails to specifically teach the inclusion/utilization of cell penetrating peptides complexed with a DNA targeting RNA (e.g., CRISPR RNA (crRNA)).  WO ‘772 resolves the deficiencies of USPGPUB ‘938, wherein WO ‘772 similarly discloses methods of targeting DNA in bacterial cells utilizing a CRISPR/Cas system (Abstract).
Regarding claims 1 and 37, WO ‘772 provides for the utilization of a CRISPR/Cas system comprising a DNA-targeting RNA to target a DNA sequence in bacterial cells (Abstract; Paragraphs [0008], [0017], [0021], [00136]-[00137], [00165]-[00167], [00427]-[00432]), wherein indicates the DNA-target RNAs to encompass CRISPR RNA (crRNA) by stating:
“In some embodiments, a subject DNA-targeting RNA comprises two separate RNA molecules (RNA polynucleotides: an “activator-RNA” and a “targeter-RNA”, see below) and is referred to herein as a 

“An exemplary two-molecule DNA-targeting RNA comprises a crRNA-like (“CRISPR RNA” or “targeter-RNA” or “crRNA” or “crRNA repeat”) molecule and a corresponding tracrRNA-like (“trans-acting CRISPR RNA” or “activator-RNA” or “tracrRNA”) molecule. A crRNA-like molecule (targeter-RNA) comprises both the DNA-targeting segment (single stranded) of the DNA-targeting RNA and a stretch (“duplex-forming segment”) of nucleotides that forms one half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA. A corresponding tracrRNA-like molecule (activator-RNA) comprises a stretch of nucleotides (duplex-forming segment) that forms the other half of the dsRNA duplex of the protein-binding segment of the DNA-targeting RNA. In other words, a stretch of nucleotides of a crRNA-like molecule are complementary to and hybridize with a stretch of nucleotides of a tracrRNA-like molecule to form the dsRNA duplex of the protein-binding domain of the DNA-targeting RNA. As such, each crRNA-like molecule can be said to have a corresponding tracrRNA-like molecule. The crRNA-like molecule additionally provides the single stranded DNA-targeting segment. Thus, a crRNA-like and a tracrRNA-like molecule (as a corresponding pair) hybridize to form a DNA-targeting RNA. The exact sequence of a given crRNA or tracrRNA molecule is characteristic of the species in which the RNA molecules are found. Various crRNAs and tracrRNAs are depicted in corresponding complementary pairs in Figures 8. A subject doublemolecule DNA-targeting RNA can comprise any corresponding crRNA and tracrRNA pair. A subject double-molecule DNA-targeting RNA can comprise any corresponding crRNA and tracrRNA pair.” (Paragraph [00137])

WO ‘772 provides for the WO ‘772 describes the availability of Type I, Type II, or Type III CRISPR-Cas systems (Paragraphs [0530]-[0535]).  Further, WO ‘772 provides for various repeat-spacer spacers directed to each of these CRISPR-Cas system types having lengths about 8-20 consecutive nucleotides and a spacer sequence having a length of about 20-32 nucleotides (Id.).  WO ‘772 further provides for incorporation/linkage of PTD (i.e., CPP) to a DNA-targeting RNA or a polynucleotide encoding a DNA-targeting RNA (i.e., CRISPR RNA (crRNA)) in order to facilitate movement of the molecule in a cell, wherein WO ‘772 states:
“A conjugate may include a "Protein Transduction Domain" or PTD (also known as a CPP--cell penetrating peptide), which may refer to a polypeptide, polynucleotide, carbohydrate, or organic or inorganic compound that facilitates traversing a lipid bilayer, micelle, cell membrane, organelle membrane, or vesicle membrane. A PTD attached to another molecule, which can range from a small polar molecule to a large macromolecule and/or a nanoparticle, facilitates the molecule traversing a membrane, for example going from extracellular space to intracellular space, or cytosol to within an organelle. In some embodiments, a PTD is covalently linked to the amino terminus of an exogenous polypeptide (e.g., a site-directed modifying polypeptide). In some embodiments, a PTD is covalently linked to the carboxyl terminus of an exogenous polypeptide (e.g., a site-directed modifying polypeptide). In some embodiments, a PTD is covalently linked to a nucleic acid (e.g., a DNA-targeting RNA, a polynucleotide encoding a DNA-targeting RNA, a polynucleotide encoding a site-directed modifying polypeptide, etc.). Exemplary PTDs include but are not limited to a minimal undecapeptide 

Additionally, WO ‘772 provides for the formulation of disclosed molecules/compounds as pharmaceutical compositions by combination with appropriate pharmaceutically acceptable carriers or diluents (Paragraph [00310], [00316]-[00320], and [0322]).
Regarding claims 31, 34, and 35, WO ‘772 provides for the targeting of various bacterial species/bacterial pathogens (e.g., application as an anti-pathogenic therapy), such as E. coli (Paragraphs [0017], [0025]-[0026], [0261], [0606], and [0652]).  With respect to claim 31 and the presence of Cas3 in the target bacterial cell, it should be recognized that Cas3 is naturally found in/endogenous in E. coli (see page 6618, paragraph bridging left and right columns of Hochstrasser et al. CasA mediates Cas3-catalyzed target degradation during CRISPR RNA-guided interference. 06 May 2014. PNAS. Vol. 111, No. 18, pages 6618-6623; see ‘Information Disclosure Statement’, filed on 25 January 2021; see paragraph bridging pages 7385 and 7386of Luo et al. The CRISPR RNA-guided surveillance complex in Escherichia coli accommodates extended RNA spacers. Published online 12 May 2016. Nucleic Acids Research. Vol. 44, No. 15, pages 7385-7394; see ‘Information Disclosure Statement’, filed on 25 January 2021).  Further, the originally filed E. coli that has been modified to have Cas3 deleted (i.e., BW25113 Δcas3) which implies that Cas3 is naturally found in/endogenous in E. coli.
In view of the teachings of USPGPUB ‘578 and WO ‘772 (as stated above), it would have been obvious to one of ordinary skill in the art at the time of the invention to have complexed/linked cell penetrating peptides (CPPs) with CRISPR RNA (crRNA) as disclosed in WO ‘772 in the methods for the selective reduction/killing of bacteria (e.g., in a mixed bacterial population) by targeting DNA in the bacteria utilizing a CRISPR/Cas system of USPGPUB ‘578, since WO ‘772 provides one in the art some teaching, suggestion, or motivation to for such inclusion in order to facilitate traversal of DNA-targeting RNA (e.g., CRISPR RNA (crRNA)) through membranes or cytosol (see above reproduced Paragraph of WO ‘772).  Further, USPGPUB ‘578 and WO ‘772 are directed to the utilization of CRISPR systems to target DNA and, thus, are drawn to the same purpose and/or outcome.
Accordingly, USPGPUB ‘578 further in view of WO ‘772 renders the instant claims unpatentable.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636